                                           Case 3:18-cv-03748-WHA Document 304 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       TATYANA DREVALEVA,                               Case No. 21-cv-00500-JCS
                                                                                            Also Filed in Case No. 18-cv-03748-WHA
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING APPLICATION
                                                 v.                                         TO PROCEED IN FORMA PAUPERIS
                                   9
                                  10       JOSEPH GLAZER, et al.,                           SUA SPONTE REFERRAL TO
                                                                                            DETERMINE WHETHER CASES ARE
                                                        Defendants.                         RELATED
                                  11
                                                                                            Re: Dkt. No. 2
                                  12
Northern District of California
 United States District Court




                                  13
                                  14           Plaintiff Tatyana Drevaleva, pro se, has applied to proceed in forma pauperis. Good cause
                                  15   having been shown, that application is GRANTED.
                                  16           As Drevaleva acknowledges in her complaint and application to proceed in forma pauperis,
                                  17   her claims arise from essentially the same facts as a number of other cases she has filed, all of
                                  18   which were assigned to the Honorable William Alsup based on his determination that they were
                                  19   related cases. The Ninth Circuit recently issued a memorandum opinion remanding one of those
                                  20   cases (which was assigned case number 18-cv-03748-WHA in this Court) for further proceedings,
                                  21   although a mandate has not yet issued. See Drevaleva v. Dep’t of Veterans Affairs, __ F. App’x
                                  22   __, No. 19-16395, 2020 WL 6778779 (9th Cir. Nov. 18, 2020). This case is therefore
                                  23   REFERRED sua sponte under Civil Local Rule 3-12(c) to Judge Alsup to determine whether it is
                                  24   related to case number 18-cv-03748-WHA and the other cases related to that case.1 Any party
                                  25
                                  26   1
                                         The other cases are Drevaleva v. United States, No. 19-cv-01454-WHA (N.D. Cal.); Drevaleva
                                  27   v. U.S. Dep’t of Veterans Affairs, No. 19-cv-02665-WHA (N.D. Cal.); Drevaleva v. Dep’t of
                                       Veterans Affairs, No. 19-cv-05927-WHA (N.D. Cal.); Drevaleva v. Dep’t of Veterans Affairs, No.
                                  28   19-cv-06127-WHA (N.D. Cal.); and Drevaleva v. United States, No. 20-cv-00820-WHA (N.D.
                                       Cal.).
                                         Case 3:18-cv-03748-WHA Document 304 Filed 01/25/21 Page 2 of 2




                                   1   may file a response supporting or opposing finding the cases related no later than January 29,

                                   2   2021. See Civ. L.R. 3-12(c), 3-12(e), 7-11(b).

                                   3          Issues of the sufficiency of the complaint for the purpose of 28 U.S.C. § 1915(e)(2)(B) and

                                   4   service of process will be resolved after determination of whether the cases are related.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 25, 2021

                                   7                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                   8                                                    Chief Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
